Case 1:18-cv-22465-FAM Document 26 Entered on FLSD Docket 12/12/2018 Page 1 of 8




                               UNITED STATES DISTW CT COURT

                               SO UTH ERN D ISTRICT OF FLORIDA




                                                      CIVIL CASE N O.18-:v-22465-17AM

   UNITED STATES O F AM ERICA

          Plaintifr,
                                                                            FILED 25'            D.C.
   VS.

   CLAR A G .M ARTINEZ                                                          DE2 1jzgjp
                                                                              STEVEM M.L/NRIMCRD-
          Defendant,                                                          CLERK U.S.DIST CT,
                                                                               s.o.ofFLA..-.M
                                                                                        .
                                                                                              l
                                                                                              :kv,,.1 .
                                                                                            .,,...-
                                       /



                           M OTIO N TO SET ASIDE C LERK 'S D EFAU LT

                                      AND FO R GO OD CAUSX


          Com esnow Defendant the Defend> t,Clara G.M nrtinezfilesthisM otion to SetA side Default,
   and seeksan ordersetting asidetheClerk'sDefault.


   (1)    PlnintifffileditsComplaintfordefaultofstudentloanon 06/19/2018.(Doc.# 1)Defendantfiled
   a M otion forExtension ofTim eTo AnswertheComplnint.

   (2)    Defendantfiled aM otionToDismissPlnintiffsComphinton07/20/2018.(Doc.#9)
   (3)    Defendant'sM otionToDismissComplaintwasdeniedbytheCourton09/12/2018.(Doc# 12)
   (4)    DefendantfileditsAnswertoPlnintiffsComplainton09/27/2018.(Doc.#15)
          On 10/03/2018,theCourtsetthiscasefort14a1on07/16/2019.(Doc# 16)
   (6)    On 10/19/20l8,theCourtsetaStattzsConferenceinthiscasefor November6,20l8.(Doc.#
   20)
   (7) On 11/13/2018,theCourtenteredaNoticetoShow CauseforDefendant'sfailuretoappearat
   theSuttzsConferenceonNovember6,2018 .(Doc.#22)
Case 1:18-cv-22465-FAM Document 26 Entered on FLSD Docket 12/12/2018 Page 2 of 8




    (9)   TheDefendantreceivedtheNoticetoShow CausepastthedeadlinesetbytheCourton
   Novem ber20,2018,dueto theThrmksgiving Holidays.

   (10) TheDefendantaherreceivingtheNoticeToShow CauseonoraboutNovember 23, 2018,
   im m ediately filed with the Courton N ovem ber26,2018,Defendant'sreasonsfornotapperm'ng atthe
   StatusConferencesetforNovember6,2018.(Doc.#23)
   (11) Defendant'sreason fornotrespondingto theOrdertoShow Causeby Novembc 20,2018.(Doc.
   # 23)
   (12). ' l'heCourtenteredanorderfortheClerk todefaulttheDefendanton 11/29/2018 without
   consideringDefendant'sReplytotheOrderto Show Cause.(Doc.# 24)
   (13) TheClerkenteredtheDefaulton 11/30/2018.(Doc.#25)
   (14)TheDefendantpromptly compliedwith theOrderTo Show CauseafterthereceiptoftheNotice,
   albeit(6)daysO erthedeadlinesetby tlleCourtofNovember20,2018,and promptlyexplainedtothe
   CourtDefendant'sreasonsforfailureto attend the StatusConference.Defendant'sreasonsforthelate
   filing ofherresponse to theOrderto Show Causeconstitute excusable neglect,and theDefendant
   respectfully requeststhe CourtsetasidetheClerk'sEntly ofDefault.



                                      M EM ORANDUM O F LAW



         Rule55(c)oftheFederalRulesofCivilProcedttreprovidesthat''forgood cause
   shownthecourtmaysetasideartentryofdefault.'Fed.R.CiV.P.55(c).Furthermore,
   ''defaultsare seen with disfavor because ofthe strong policy ofdeterm ining cases on theirm erits.''
   Fla.Physidan%Ins.Co.Inc.v.Ehlers,8F.3d780,783(11thCir.1993).
          To evaluate whethergood cause existsto setasidea Clerk'sentry ofdefault,the
   courtsconsiderthefollowingfactors:(1)whetherthedefaultisculpableorwillful;(zlwhethersetting
   asidedefaultwouldprejudicetheadversaryy
                                         'and(3)whetherthedefaultingpartypresentsameritorious
   defense.Campanla Interam erzcana ExportImport,xN.-4.v.CampaniaD om inlca deA viacion,88 F.3d
   948,951(111 Cir.l996).
           n ese factorsarenotexclusive.The Courtshave considered otherfactorsin setting aside
   defaults:''
             w hetherthepublicinterestwasimplicated,whetherthere wassignificalttfinanciallossto the
   defaultingparty,andwhetherthedefaulting#Jr/yactedpromptlytocorrectthedefault''.
                                                                                 /#.at95l.
   ''W hateverfactorsareemployed,theim perativeisthatthey beregarded simply asa m eansofidentifying
   circnm stanceswhich warrantthefm ding of'good cause'to setaside adefault''.
                                                                             ?tf at951-952.

            TheCourtshave considered m uléple factorsin evaluating ''
                                                                    good cause''and thesefactorsare
   sim ply ''am eansofidentifying circmnstanceswhich warrantthefmding of'  good cause'to setaside a
   defatllt.''MatterofDiersehke,975F.2d18,184(5thCir.1992)
          Because ofthe strong policy ofdeciding caseson theirm erits,the Eleventh Circuithasheld
   defaultsunfavorable.n erefore,inorderto obtain reliefunderRule55(c),themovantmustonly show a
Case 1:18-cv-22465-FAM Document 26 Entered on FLSD Docket 12/12/2018 Page 3 of 8




   bareminimum tosupyortitsclnim forreliefFortner,2012WL 3613879,7(citingJonesv.Harrell,858
   F.2d667,669(111 Cm 1988)

                                              ARG UM EN T


   A.       Sincethe beginning ofthe Complaint,the Defendnnthasdiligently defended itselfhlthis
   litigation.How ever,the Defendantwasnotatfaultfornotreceiving the Notice To AppearAt'I'he Status
   Conference on Novem ber6,2018.TheDefendantwasnotawarethatherappearance wasbeing required
   by the Courton N ovem ber6,2018 because theDefendnntneverreceived such Notice ofAppearancein
   themail.(See,AttachedAffdavitofMartinez,asExhibit1)
          TheDefendantreceived the OrderTo Show Causeplaced in them ailby the Clerk ofCourtson
   Novem ber 16,2018 and reaching theDefendantwellafterNovem ber20,2016 duling theTlmnksgiving
   holiday.

             'l'hefailureto receivethe StatusConferenceN otice setforNovem ber6,2018 and thedelay in
   receiving theOrderTo Show Cause wellaAerthe deadline of Novem ber20,20l8,caused the Defendant
   to file theReply to theOrderTo Show Cause on Novem ber 26,2018.

          Upon noticeoftheOrderTo Show Cause,the Defendantimm ediately took action and filedthe
   Reply totlleOrderToShow CauseonNovember26,2018,(6)daysafterthedeadlinesetby theCourt
   ofNovem ber20,2108.Defendant'sfaillzre wasnotculpableorwillfuldisregard oftheCourt'sOrder.

          TheDefendrmtprom ptly acted to rectify the mistakeby filing theResponse to the OrderTo
    Show CauseonNovember26,2018and theM otion To SetAsidetheDefault(7)daysaftertheentryof
   default.Defendant'spromptactionsshow therewasnotwillfulldisregard involved asareason forher
   failttre to attend and respond lateto the OrderTo Show Cause.
          TheDefendant'sM otion m ustbegranted to pennittheDefendantto defend thiscaseand litigate
   thematteron itsmerits.Toallow theentry ofdefaultwouldbeprejudicialto theDefendant because
   Plaintiffsclaim sare notsupported by the facts,and the Defendnnthasam eritoriousdefense to the
   Complaint.

   B.     G OO D CA USE EM STS TO SET ASIDE THE D EFA ULT

          SettingmsidetheDefaultunderthesefactswillnotprejudicethePlaintiffifthisCourtgrantsthe
   reliefrequested,asPlaintiffhasnotconducted any discovery and the are no M otionspending before the
   Court,othertha11the M otion To SetAsidethe Default.The factsclearly show thatneglectwasneither
   willfulnorculpable,and demonstratethatthe Defendanthasa meritoriousdefense.Thedelay would not
   resultin alossofevidence,Z creased discovery diftkulties,etc.to the Plaintiff

   C.     NeglectW asNeitherW illfulNor Culpable

          Defendanthasbeen diligentin thism attersincebeing served with the Com plainton 06/19/2018.
   Defendantprom ptly com pliedw ith theOrderTo Show Cause and filed herresponseto the OrderTo
    Show CauseonNovem ber26,2018,(6)daysaftc'rtheduedatesetbytheCourtofNovem ber20,2018.
   Defendantshould notbepm ished by thelostm ailandthedelayed in receiving them ailin the
   Tlmnksgiving H oliday.D efendant'sneglectwasneitherwillfulnorculpable and outsideofherdom inion
   and control.
Case 1:18-cv-22465-FAM Document 26 Entered on FLSD Docket 12/12/2018 Page 4 of 8




                                    6XHlBlT #'A''
   Case 1:18-cv-22465-FAM Document 26 Entered on FLSD Docket 12/12/2018 Page 5 of 8




              (6)
              i         TheOrderToShow CausewasreceivedixlmyhomeonoraboutNovember23,2018 wellpast
              he deadlineof Novem ber 20,2018 set by the Courtto show cause for1ny faillzreto appearon
              November6,2018.

              (7)       UponreceivingNoticeoftheOrderTo Show Causeon oraboutNovember23,2018,1
              im mediately filed m y Response to the Order to Show Cause on Novem ber 26,2018.

              (8)       ldidnotwilltbllydisregardtheCourtStatusConfbrenceRequestbecauselhadnoknowledgeof
              the RequestTo Appearand ldid notwillfully failed to appear.

              (9)       lpromptlyrepliedtotheOrderTo Show Causeon Novem ber26,2018,even though1received
              the NoticeTo Show CausewellafterNovem ber20, 2018,due to theTlmnksgiving H oliday and the delay
              indeliveringthemailduringtherushoftheHoliday.(TheOrderToShow Causewasplaced in the
              mailon oraboutNovem berIG 2018,SeeResponseToOrderToShow CauseandAnswerdueon
              November20,2018)
              (10) My failureto respondwastheresultoflackofu owledgeoftheStatusConferenceReport
              reqlziring my appearance on Novem ber6,2018 and the delayed in receiving the OrderTo Show Cause
              afterthedeadline to reply expired,and notthe resultofwillfuldisregard ofthe Court'sOrder.

              (11)      ARerreceivingtheOrderToShow Cause andlearningoftheStamsConfbrencescheduledbythe
              Court,Iim m ediately tried to rectify them istakefor m y failureto attend the statusconferenceand 1ny late
              responseto theOrderTo Show Cause.

              (12)      My failureto follow theCourt'sOrderwasnotwillfulorin disregard oftheCourt'sOrderbutdue
              to lack ofknowledge ofthehearing and the delay in receiving them ailduling theThnnksgiving Holiday
              and cleady beyond my dom inion and control.


              (13) Myfailurewasnottheresultofwillfulorculpableneglect.Instead,thefailuretoattendand
           prom ptly respond in atim ely m nnnerwasdueto the dim cultiesin them aildelivery and tim ing ofthe
           delivery overthe Tlmnksgiving Holiday.




 y.
 .  e.
   jk
    ldj,.9,
      l4  .4%.       LISBETHMARTINEZ
                                                      Sign: C(x-
4%         !k
           x
1..
  ,       !.
          . z m covvl
                    ssloN#cG1,5021                    AFFIANT:CLARA G.M ARTm EZ
$l-
  :       .
          z:
           e         ExpIREs:&:I24,2022
 :J
  :..  '
       .-
    '2dt
       k-,)ç$-
             .
             --sxw pruNaurypuuctlqd.r
                                    wrl
                                      ters

                       W ITNESSmyhandandomcialsealintheCountyalldStatelastaforesaid,tllis 1D./-/ldayof
                 2. . ,2018.



              Notary public

           printName:1r
                      '
                      .s/                              'nn.
                                                          r Mycommi
                                                                  ssi
                                                                    onExpi
                                                                         res
Case 1:18-cv-22465-FAM Document 26 Entered on FLSD Docket 12/12/2018 Page 6 of 8




                                    EXHIBIT ''B''
     Case 1:18-cv-22465-FAM Document 26 Entered on FLSD Docket 12/12/2018 Page 7 of 8
                                                                                                                                                                                                                                                         e.
                                                                                                                                                                         *                                                                    * .       ..
                   x
                                                                                                                                                                                                                                                        - 1
     '        w    ** +'                                                          .
                                                                                                     .a                                                 w                    .
                                                                                                                                                                                                                                              y. ..j
                                                                                          .          '
                        6i*.                      -                                        >         *
                                                                                                     .
                                                                                                     *
                                                                                                     f hxe                .I                     y.             .s. q
                                                                                                                                                                %        e.xi
                                                                                                                                                                    !* v p
                                                                                                                                                                         .  w+w..@e                                .1     P.>. .. * .@.
                                                                                                                                                                                                                                  '.@ .7g ,vwj 4
                                                                                                                                                                                                                                           *wx'
                                                                                                                                                                                                                                              x*y'
             #'.
                                                                                                *'                *            #                        *                e
         @* -                               v-               '                                  wv .                  w-uv -v..........                                                                   =.                                        s
             :'ryezè:                                                         ' .
                                                                                *. -'
                                                                                    :'*.zr
                                                                                         - %K *. -
                                                                                                 .4                                                 .                    +-
                                                                                                                                                                          .+'* e
                                                                                                                                                                               :*p
                                                                                                                                                                                 * <                               *q                ,.'w.-
                                                                                                                                                                                                                                          R:d.
                                                                                                                                                                                                                                             1
                                                                                                                                                                                                                                             -.
                                                                                                                                                                                                                                              'f+-
                                                                                                                                                                                                                                                 **           '
         K                                       . ...
                                                         '
                                                                 ..                                          -        -           '.=      --    .                   -                4                                                       * > .
                  e*
             '- + - w-
                     >
                                                         %>                                     G'                                          '                                                                                             ' '-'''             1
         *.

    :1 -                                                                      .- .
                                                                                 to                  -       .                 - G l... .Y .c .                                                                        --
                                                                                                                                                                                                                        -.            ..
                                                                                                                                                                                                                                       *.       >             j
                                                                                                                                                                                                                                                              ?
         - J-                           M -.. uuii                                                          .x=-
         R
         . . '-                     -'v -- -                          > .-.                         *
                                                                                                   + v-.- -    - >                                   ë-             - .. Aw -                             >        = >               - .- -             u-    t
                                                                                                                                                                                                                                                              l
                   .        %                                                                            o            œ o               o % . .**...                                                      %                      .     >-                     )
              *             *
                                             > > *
                                            ..            u      .>                           . d.....
                                                                                                    e.T  p.(
                                                                                                      . .- -vx.-h=xAw
                                                                                                             .      ---x '-                      ..- .              .. .      .       .
                                                                                                                                                                                                           -                     *-                           1
                                                                              e                 *-                                                                                        -                                                     *       **j   j
                                                                                                              . -                                                                                     .                    . -
         -                                                                    .
                                                                                                                                                                                              -                                                               1
         -                          k                                                                  '
                                                                                      e                      G        - '                       -                   eo
                                                                                                                                  #             **              *
         X-                                 1 xYW
                                                x ..WW
                                                     wo M                             O W WW W W W
                                                                                                 x x.WaW X W
                                                                                                           m yW
                                                                                                              .                                                               uo                                u.               lua a u
          u#*                                 a     >                                            =         y .v                                                              .            .                        .         .
                                                                                                                                                                         >
                                                 *       +
                                                                 .                                       -<               -                                                  x,o 4. .zz . q *Jo a. o x

             t                                                                                        -               #ox - I                                                a 6 co o 2 % a- o.
                        -                                                                            .                -                          M          %
                       -                                                              +*                                  jj                                                 R qk*tœ QwKt/i g> o .
                                                                                                                           ;
                        8                                                                 u                               o >-             -
.
                            .       .
                                                                                                                      Y
                                                                                                                          .
                                                                                                                                      .-
                                                                                                                                                                             q y IW W + %% x> ox      .
                                                                                                                                                                                                           .

y
                                                      xv--qo q
                                                             .        .
                                                                                                                                                                                                                                 .>           o-
              W                     œ < <. t-*o> -.No -1f@o '                                                                                           >                                                  -N
          * --                               Ie          - - '                        >                d-                 --                     t=             e- le - e o - * ''*-''''
                                A                     W o-> yt-* ''w'                           :                     G A- - U-                                    < % #tœ       G e *'' '-%- *''''
          W             M *G
          œ                                                                           .                      -                                  ..-                 . .                                     .
             4*                                              -                                . -                     %,î
                                                                                                                        ;
                                                                                                                        j!
                                                                                                                          X'b'W1j:j4:j;1i. v-
                                                                                                                         :h
                                                                                                                          AK                                                                              rlh
                                                                                                                                                                                                            tjrjl
                                                                                                                                                                                                                jkp
                                                                                                                                                                                                                  t.    .....
                                                                                                                                                                                                                            -.- . -
                                                                                                                                                                                                                                  ..
                                                                                                                                                                                                                                   -...---
                                                                                                                                                                                                                                         ..
                                                                                                                                                                                                                                          ---
                                                                                                                                                                                                                                            . ..
                                                                          .                                               ro% w,
                                                                                                                               s.                           4. .              .
                                                                                                     4% + m +
             e l-                   er e                 D-                       *A-          <         . -@*                        :          $ 4 $ **1                                *                ' :
             t-                 x-           -           ' '              K                                       > * *>
                                                 F= - oV w... xw m>x a Xxww- - m < %<.%- .                   ..            .
                                                                                                                                            -               #-               e            e               '' 'e

             --e-- + -* .* rw > o- %
             c                     e mww W
                                        .-x -
                                            W. OV Q e %= X...
                                                            w.+ ...aw: wov.
                                                                          o>xgxw..op
                                                                                   >-xmowx
                                                                                         >-aw
                                                                                            .>s
                    *
                    - t a-r - , - -- - > x rv-v '.
                                            ..
                                                            -...    wx ,x= < .
                                                                             0-. -.r...>m .- .
                   -        -
                             % - --.- ----- - - .                                                          -- -.
                                                                                                               .-- - , .
                                                                                                                       ., -- =
                                                                                                                       -->                                                                    .x               ,         ej ...w.
                                                                                                                                                                                                                                %-..--=
                                -            4- -            -                        -        -                           ...                                                                                                            w
                                - ,.* - - '-                                               t- - -.
                                                                                                 em#.
                                                                                                    --                                                < (.           -   -        -               .   Wt                     .        4q--ta-fy
              #tKBtt 1p                                              #hT*ow**##*                                           N@* vy :ep qcvp l 7: @aTE #: Tr ERR:R: E:DQU/TEREF
                                -
                                                              .            , . -                                  .z         . azaAze. 1             cnBrAc' 'Lsc th cthst :-%ee:
                                                                                                                                             * e * - * * > * - * M* * * e * * * W M ** * * * *
              $% t-                  t&.*h=                  -                -- e                                                         ssgr                                                                    za.
                                                                                                                                                j4- 4z1sx%
                        -               t>.v.-% - p)                          ar .
                                                                                 s                    (x          :5- 3                              1,. :/1,;,q                                                tw.      az.zes.kz                  -- .
                    P#'% ..e=2
                             .
                             u-**W                                                                    *                 z7. z4: ta. v... v ze.ee2:z*                                                                                            V-
         > > Me *    > - e-  % -*                                                                                 e           *
                                                                                                                           . ->....   w
                                                                                                                                      >  w- ....-,.4- .- -                                                                                    < . <.
         .
              ax - - -                                                                                            - --.- -- -       .  - -
                                                                                                                                       >
          .
                                                                                                                                                                                                                sxsjsjv
l


                                                                                                                                                                                                                                          *
                                                                                                                                                                                                      *
                                                                                                                      4
*.           w                  *
        Case 1:18-cv-22465-FAM Document 26 Entered on FLSD Docket 12/12/2018 Page 8 of 8

                *




NameofFormefR ier           cer                    Fund:Paid                     NamecfFormerCreditnre rvicer                     FundsPai
                                                                                                                                         d
c I5 1 '
       u> ?1K
       .                                         2.
                                                  Ja 28 3. -3 l                   cb
                                                                                   '
                                                                                   zt.
                                                                                     '
                                                                                     r.$ T'.
                                                                                           >,! : 4.qAl<                             7 .3*7 > 8 l
                                                                                             2 L'
                                                                                                l'
                                                                                                 r/it. J4 H u t;?4T                3 l : 1.
                                                                                                                                          a 8,
                                                                                                                                             @ 1.N




The TotalLoanAmountrepresents thetotalpri   ncipelamountofyourconsoli
                                                                    dation loan.I
                                                                                fthere i
                                                                                       sa remaining unpaid balance on anyofthe above I
                                                                                                                                     isted I
                                                                                                                                           oans,Ris
yourre      ' ty to resolve tbe matt.rwith the applicabt
                                                       e credi
                                                             tor.
FXR vourALASJSLStoansweferefinanr- at             t'
                                                   ;*7f'V*      priortobeingconsolidated.
                                                               @.                 :

 DATE                 INTEREW RAV         CAM ALIZeD INTeREST AMOUNT FINANCED                FINANCE CHARGES          D TAL OF PAYMENTS
 Dal: I
      nterest         Annuall
                            nterest       Aœ rued lnterestto         Unpaid Pri
                                                                              nci
                                                                                pa'          DollarAmountthe          Prlndpaland InterestYouW IB
 Be nsto M crue. Ra* ofYoufLoan. BeCaphallzed.                       llncludi
                                                                            ngCapKakzed      CreditWilCm tYou.*       Have Paz AY *1Paymente
                                                                     lrWoeooinf*j1prlnnn !                            Made As So e uled.
